DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s amendments have placed the claims into allowable condition.  The Applicant has demonstrated in Tables 1 and 3 that unexpectedly superior results are derived from the combination of elements recited in pending claim 1.  Specifically, the inventive toners T-1 through T-10 show improved hot offset performance over the comparative toners t-1 through t-3.  Toners t-2 and t-3 do not possess the vinyl segment and linker, respectively, as recited in pending claim 1.  Toners t-2 and t-3 do possess the same polyester resin component as toners T-1 through T-10 and therefore it is the combination of elements that gives rise to the improvement in hot offset performance.  While the specific combination of monomers taught in the polyester resin is known by the disclosure of Tominaga et al. (US PGP 2011/0305984) one of ordinary skill in the art would not have been motivated to have utilized this polyester component in the inventions of Onishi or Fujikawa.  Specifically, Tominaga teaches a polyester comprising the same monomeric composition recited in pending claim 1, but said polyester is used as an amorphous shell resin designed to prevent a crystalline polyester resin from exuding onto the surface of the toner ([0017-18] and [0112-120]).  Tominaga teaches a toner comprising a styrene-acrylic resin and a polyester resin but .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/10/2021